DETAILED ACTION
This action is responsive to the Amendment filed on 02/08/2021. Claims 1-15 and 17-20 are pending in the case. Claim 16 was previously canceled. Claims 1 and 11 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 02/08/2021 (hereinafter Response), Applicant amended Claim 11; and argued against all rejections previously set forth in the Office Action dated 11/06/2020.
Applicant’s amendment to claim 11 to further clarify the metes and bounds of the invention is acknowledged.
Response to Amendment/Arguments
In response to Applicant's argument with respect to the 35 USC § 112 rejection of claim 7 (see Response, page 10, top), Examiner respectfully disagrees.
Applicant’s position is that the language “inputted to the second window manager by the application” distinguishes the “visual object” of claim 7 from any other recited visual objects in claim 1.
Examiner disagrees that the visual objects from claim 1 which are associated with the second user interface and controlled by the second display manager (i.e. the at least one fourth visual object and which was originally displayed in the first user interface as one of the plurality of first visual objects) are sufficiently distinct from the visual object in claim 7; particularly in view of the language of the disclosure as originally filed (see e.g. page 32, bottom: The electronic device may output the object included in the second UI, added to the window manager, in the external display corresponding to the window manager. Based on the visual object inputted to the window manager by the application, the electronic device may identify the second UI to be outputted to the external display) which appears to explain that “a visual object inputted” to a window manager” is interaction with (e.g. input to) a visual object that has already been displayed.
In response to Applicant’s argument with respect to the rejection of claim 1 under 35 USC 103 as unpatentable over JEONG in view of LI, Examiner respectfully disagrees
Applicant acknowledges certain teachings of JEONG (see Response pages 10-12) and states on the Response at page 12 “The Examiner only relies on Li  to allegedly disclose in response to a connection between a second display different from the first display and the electronic device.”
Applicant then states “Examiner has not identified where any of the references disclose or suggest “the second user interface comprising at least one fourth visual object which is different from the at least one third visual object and is [sic] including in the plurality of first visual objects” because (see top of page 13) “[e]ach of the OSD layers in Jeong is unique and does not include any overlapping information from previous layers.”  However, this assumes that any particular user interface is limited to a single layer, while the rejection assumes that a combination of one or more layers are used for any particular user interface, thus when JEONG distributes OSD layers among devices based on a divisional request from the user (see previous action, page 6, item 16e), JEONG is necessarily taking visual objects from the first user interface (e.g. all OSD layers) and distributing them so that some visual objects from the first user interface are on the second user interface and some visual objects from the first user interface are on the third user interface. Because the OSD layers are distributed, the layers in the second user interface and the third user interface are distinct.
In response
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The amended limitation reads “…in response to a drag input moving an object from a first position to a second position on a part of the multimedia content…” which may reasonably be interpreted as the movement of the input device (e.g. stylus) from a first position to a second position in order to generate the line in MAK [0056] Electronic ink entered by stylus 406 is displayed when the stylus is dragged over the first display device; as well as HOFFMAN FIG 4(d) (e.g. stylus 13 is moved to generate the path on the display). 
This interpretation is supported in the originally-filed disclosure on page 47:
Referring to FIG 11B, in response to the user drag starting from the region 1130 of the display and moving along the path 1140, and then ending in the region 1150, the electronic device 101 may display a visual object 1160 corresponding to the drag input in a part of the multimedia content displayed in the first UI at the first magnification. The visual object 1160 may have a shape corresponding to a stroke or path 1140 of the stylus 1120. When the sensor disposed on the display of the electronic device 101 is able to detect a pressure, thickness of the visual object 1160 may be related to a pressure by the stylus 1120 detected. The user of the electronic device 101 may control various parameters of the visual object 1160 (e.g., color of the stroke, thickness of the stroke, a shape of a start point or end point of the stroke).
Applicant makes no other arguments with respect to the previous rejections of record (see Response page 15, bottom). Accordingly, all rejections of the previous office action are respectfully maintained, restated below.
Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 7, the claim recites the element “a visual object”, while parent claim 1 recites “plurality of first visual objects generated by the application”, “a second visual object”, “at least one third visual object included in the plurality of the first visual objects”, “at least one fourth visual object which is different from the at least one third visual object and is included in the plurality of the first visual objects”, thus it is unclear how (or even if) the visual object of claim 7 relates to all the visual objects of parent claim 1, in particular the at least one fourth visual object displayed on the second user interface after it has been moved from the first visual interface (i.e. was originally part of the visual objects displayed on the first user interface).
This is particularly in view of the language of the disclosure as originally filed (see e.g. page 32, bottom: The electronic device may output the object included in the second UI, added to the window manager, in the external display corresponding to the window manager. Based on the visual object inputted to the window manager by the application, the electronic device may identify the second UI to be outputted to the external display) which appears to explain that “a visual object inputted” to a window manager is actually interaction with (e.g. input to) a visual object that has already been displayed.
Claim Rejections – 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (Patent No.: US 10,430,141 B2, newly cited) in view of LI (Pub. No.: US 2015/0339005 A1, previously cited).
Regarding claim 1, JEONG teaches the electronic device (FIG 2, (210) portable terminal/first device) comprising: a first display (FIG 1 (50) display); a memory configured to store an application (FIG 1 (30) memory); and a processor operatively coupled to the first display and the memory (FIG 1 (10) controller), wherein the processor is configured to ((col 3 line 33) controller 10 controls overall operation of portable terminal):
execute the application ((col 3 line 38) when a given application is executed; and display a first user interface on the first display ((col 4 line 63) FIG. 3 is a flow diagram illustrating a procedure of displaying an application in a portable terminal; (S301) execute given application (col 5 line12)  an application executed in an embodiment of the present invention is displayed using an OSD method, that is, a method for displaying one image signal in a layered manner on another image signal), the first user interface comprising a plurality of first visual objects generated by the application ((col 5 line 15) layers 1 and 2 and layers A to C correspond to OSD layers. The respective layers display data corresponding thereto in a corresponding application while their levels of transparency are adjusted through an alpha blending technique, or the like; (col 5 line 41) FIGS. 5A, 5B and 5C illustrate a video playback application that is operated through OSD layers; FIG 5A shows three layers, each displaying at least one visual object; FIG 5C shows how the layers may be combined on a single display; note also FIGs 4A-4B showing a different application);
, output, in the first display second visual object which is displayed on the first user interface and is related to the second display (FIG 3 (S302) executed application enters division mode (col 5 line 7) upon request from the user; (col 6 line 20) when it is determined that the executed application enters the division mode in step S302, the controller 10 sets devices to which respective OSD layers of the executed application are output, based on user input; (col 6 line 50) when the application executed in step S301 is a video playback application, the controller 10 displays a list of layers A, B, and C 640, which are OSD layers of the video playback application, as shown in FIGS. 6B and 6C. A result of a search 650 for the surrounding devices supporting the division mode is displayed as shown in FIGS. 6B and 6C) by using the application (only applications which support division mode (col 6 line 11));
in response to a first input of a user related to the second visual object, identify a second user interface by using the application ((col 6 line 57) Subsequently, the user may make a request for displaying layer A of the executed application in the third device 230, that is, the tablet, through a drag touch input 660 as shown in FIG. 6B; interpreting “second user interface” as the layer to be displayed at the third device);
change the first user interface to a third user interface, the third user interface comprising at least one third visual object included in the plurality of the first visual objects ((col 6 line 64) It is assumed that an OSD layer in the list of the OSD layers, which is not set in such a way as to be output in a device other than the user's portable terminal, is automatically set such that it is output in the user's portable terminal; interpreting third user interface to be those layers remaining at the portable terminal (displayed in step 305 in FIG 3));
output the identified second user interface in the second display (FIG 3 (S304, S306) (col 7 line 33) the controller 10 transmits the OSD layers to the corresponding devices according the setting in step S303. In step S305 the OSD layer, which is set in such a way as to be output in the user's portable terminal, is displayed through the display 50. Upon receiving the OSD layers from the user's portable terminal, the corresponding devices display the corresponding layers in step S306; (col 7 line 60 to col 8 line 5) when executed application is video playback; see an example in FIG 8).
The only deficiency in this embodiment of JEONG appears to be an explicit teaching that the application enters division mode (S302) and displays the interface to move UI element layers (S303) in response to a connection between a second display different from the first display and the electronic device. This is not to say that the first device (e.g. in FIG 2) is unaware of other available nth devices to connect to (as can be seen in FIGs 6B, 6C; a third device and a fifth device are connected and can receive layers)) only that JEONG is silent as to why division mode is entered in this embodiment.
At (col 6 line 14) JEONG states that When a given application is executed, the user may select (or set) whether to use the executed application in a division mode through a given menu, icon, or the like and at (col 6 line 28) when it is confirmed that a request for the executed application to enter a division mode is made, the controller 10 searches for devices around the portable terminal, which support the division mode
This suggests that once the user requests division mode, the interface to select which devices are to receive which OSD layers will be displayed in response to a connection between a second display different from the first display and the electronic device (after the search for devices), as (col 6 line 54) makes clear that only the results of the search are shown.
A specific teaching of showing a user interface (for moving application display from a first device to a second device) shown in response to a connection between a second display different from the first display and the electronic device may be seen in LI, [0028] FIG 4 (S411) detect that a display device is connected to a tablet computer by a communications interface [using a listening interface] and (S413) provide a mode selection button [after the listening event is triggered], where the mode selection button allows the user to either extend or mirror the display to the detected device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces at the time the invention was effectively filed, having the teachings of JEONG (directed to moving OSD layers to connected displays; a type of display extension) and LI (directed to  prompting a user to extend or mirror a UI display to a connected display) before them, to have combined the teachings and arrived at the claimed invention, motivated by the teaching in JEONG for that only connected devices (search results) can be shown as targets for the layer movement. 
In combination, in response to the connection to a device (as taught in LI), a UI element (as taught in LI) could be shown for the user to confirm entering division mode for the application (as taught in JEONG, could be a menu, etc), and in response the user interface for selecting how to move the layers to other devices can be provided (as taught in JEONG).
Regarding dependent claim 2, incorporating the rejection of claim 1, JEONG further teaches the second display is directly controlled by the processor while outputting the second user interface
Regarding dependent claim 5, incorporating the rejection of claim 1, JEONG further teaches wherein the processor is further configured to: while outputting the second user interface in the second display (while the layers are displayed at two devices), in response to a second input of the user detected in the third user interface (at the OSD layers that were left at the mobile device; in the video application, the user can control the playback from the mobile device of what is displayed at the second device; see e.g. (col 5 lines 46-50) explaining how OSD layers control video playback; (FIG 3 (S307) user input for displayed OSD layer detected), execute a first event defined according to the third user interface  (process the input at mobile device) and a second event defined according to the second user interface in the application ((S308) update OSD layer in correspondence with input at nth device and transmit); and in response to the first event and the second event being executed, change the display state of the third user interface and the display state of the second user interface (after processing the input, update local OSD layers [if needed] and (S309) display the received (updated) OSD layer at the nth device; for the video application example, see (col 8 line 63 to col 9 line14)).
Regarding dependent claim 7, while JEONG may be relied upon to transmit the various OSD layers for a single application, JEONG does not appear to expressly disclose wherein the processor is further configured to: in response to the first input, identify a second window manager different from a first window manager corresponding to the first display, and corresponding to the second display, the first window manager and the second window manager being executed in the processor based on a process independent from the application; provide the identified second window manager to the application; and based on a visual object inputted to the second window manager by the application, identify the second user interface to be outputted to the second display. This is suggested, however, in JEONG insofar as the nth device which is displaying the transmitted layers may be (as can be seen in FIG 2) a tablet, a PC, or another portable terminal, each of which would necessarily have their own display managers; and as would be well understood, the PC could have a window manager, controlled by its local operating system which manages the display of elements via the display manager.
LI, in addition to the teachings discussed in claim 1, may be relied upon to teach: 
in response to the first input, identify a second window manager different from a first window manager corresponding to the first display, and corresponding to the second display, the first window manager and the second window manager being executed in the processor based on a process independent from the application (LI, FIGS. 3 and 7, [0027],[0030], Each application interface is managed by its own widow manager instance. FIG. 4, paragraph 0028, in response to the extended mode selection (steps S415-S431), each window manager instance needs to be accessed to manipulate application instances related to each display); 
provide the identified second window manager to the application (FIG. 8, step 851, paragraph 0030, “A method "addToDisplay" of a session instance 713 [identified window manager instance] is used to add the screen associated with the application 350 to a screen list "mDisplayContents" of the window manager service "WindowManagerService" 710”); and 
based on a visual object inputted to the second window manager by the application, identify the second user interface to be outputted to the second display (FIG. 4, paragraph 0029, step S431, “The processing unit 210 subsequently manipulates software instances related to the external display device 130 to be consistent with the resolutions between the external display device 130 and the display unit 220 and make the external display device 130 and the display unit 220 display screens independently (step S431)).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JEONG and LI before them, to have combined the teachings and arrived at the claimed invention, motivated at least by the suggestion in JEONG as discussed above (different Nth devices would necessarily have different kinds of graphic management applications) and the specific teaching in LI of how such a graphic management application could be implemented, with a reasonable expectation of success.
Regarding dependent claim 8, incorporating the rejection of claim 1, JEONG does not appear to expressly disclose wherein the processor is further configured to, while outputting the second user interface in the second display, in response to a second input of the user related to the second visual object, discard the second user interface outputted in the second display from the second display (interpreted as cancelling the display of the OSD layers on the nth device in response to user request). It is noted that 
Claims 3, 4 are rejected under 35 USC 103 as unpatentable over JEONG in view of LI as applied to claim 1, further in view of YUN (US 2012/0038679 A1, previously cited).
Regarding dependent claim 3, incorporating the rejection of claim 1, JEONG further teaches the processor is further configured to: {receiving} a second input of the user on the third interface (at the OSD layers that were left at the mobile device (S307)), however JEONG does not appear to expressly disclose in response to the second input, magnify a content of the third user interface based on a magnification corresponding to the second input and display the content in the third user interface (e.g. zoom the display of the first device responsive to gesture).
In analogous art, YUN teaches an electronic device configured to control the state of displayed, connected first and second user interfaces (YUN, Abstract, FIG. 1, FIG.3, paragraphs [0113-0115]). YUN may be relied upon to teach in response to the second input, magnify a content of the third user interface based on a magnification corresponding to the second input and display the content in the third user interface (FIGS. 11 and 12, [0166-0167], Screen image 300 maps to first interface and screen image 500 maps to the second interface.  [0168], "In doing so, a user command for zooming in the first screen image 300 on the mobile terminal 100 can be input (S111) [second input] ." [0169] , "Subsequently, referring to FIG. 12 (12-2), the first controller 180 of the mobile terminal 100 controls the first screen image 300 to be zoomed in (S112)," Paragraph 0170 "... maintaining a size of the second screen image 500 as it is (S114).").
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JEONG in view of LI and YUN before them, to have combined JEONG in view of LI (displaying OSD layers at different devices) and YUN (allow a user to change magnification at one device while maintaining magnification at another device) and arrived at the claimed invention with expected and predictable results, motivated by the 
Regarding dependent claim 4, incorporating the rejection of claim 1, JEONG further teaches the processor is further configured to: {receiving} a second input of the user on the third interface (at the OSD layers that were left at the mobile device (S307)), however JEONG does not appear to expressly disclose in response to the second input parallel move or rotate a part of a content displayed in the third user interface based on a path of the second input and display the part of the content in the third user interface (e.g. scroll or rotate the display of the first device responsive to input).
YUN, in addition to the teachings of claim 3, may be relied upon to teach in response to the second input parallel move or rotate a part of a content displayed in the third user interface based on a path of the second input and display the part of the content in the third user interface ( FIG. 10, paragraph 0165, “Referring to FIG. 10 (10-2), a user can orient the housing of the mobile terminal 100 in the vertical direction again [third input with rotation path from horizontal orientation to vertical on the first user interface.]. If so, the first controller 180 of the mobile terminal 100 can control the first video signal, which enables the first screen image 300 to be displayed in the portrait direction to correspond to the housing of the mobile terminal 100 oriented in the vertical direction, to be provided to the first display unit 151.” [Screen image 300, displayed as screen image 500 in the second UI, is rotated on the first UI.]).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JEONG in view of LI and YUN before them, to have combined JEONG in view of LI (displaying OSD layers at different devices) and YUN (allow a user to change rotation at one device while maintaining magnification at another device) and arrived at the claimed invention with expected and predictable results, motivated by the teachings in YUN (facilitate simultaneous viewing of content on a mobile terminal and a display ([0010, 0027, 0131 and 0169]).
Claims 11-15 and 18 are rejected under 35 USC 103 as unpatentable over MAK et al (US 2005/0015731 A1, previously cited) in view of HOFFMAN et al. (Patent No. 5,250,929; newly cited).
Regarding claim 11, MAK teaches the electronic device (MAK, FIG. 3, computer 100, [0044]) comprising: a first display (FIG 3, monitor 107, [0046]); a touch sensor (FIG 3 digitizer 165) disposed on a surface of the first display ([0046] digitizer may be co-extensive with display); and a processor operatively coupled to the first display and the touch sensor (FIG 3, processing unit 110, [0044, 0046]), wherein the processor is configured to:
display a part of a multimedia content on the first display at a first magnification by using an application executed by the processor (FIG 6A, [0057] viewable region 414 displays first portion of the desktop (content A) which is multimedia content at a first magnification in an application);
in response to a connection between a second display different from the first display and the electronic device ([0062] the portal and/or jump pane [mirrored content pane] may be activated automatically any time a user enters a multi-monitor mode and/or extended desktop mode), display the multimedia content on the second display at a second magnification different from the first magnification by using the application (FIG 6A, [0057] a second display area or viewable region 416 that displays a second portion of the computer desktop (identified as "Content B" and including arrow 420 in FIG. 6a). [0064] includes a magnifier that enlarges at least some of the represented display portion)
in response to a drag input of an object (e.g. a stylus) from a first position to a second position on a part of the multimedia content displayed on the first display at the first magnification being received, display a path of the drag input in the part of the multimedia content displayed at the first magnification (FIG. 6a, [0056], Electronic ink entered by stylus 406 is displayed when the stylus is dragged over the first display device.  FIG. 6b, [0057] Additionally, in this example, changes made in or directed to display area or viewable region 416 of the first display device 402 (e.g., data entry, deletion, modification, etc.) also will be directed to and appear in display area or viewable region 418 of the second display device 404, as illustrated in FIG. 6b. These changes may include, for example, entry and manipulation of electronic ink. Also, cursor/arrow 420 is displayed in both displays.  As is well known to one of and
display the path of the drag input in the multimedia content displayed at the second magnification (FIGS. 6a-6c, [0057] cited above.  An ink input or cursor movement made to or within content B in viewable region 416 of the first display is mirrored in content B displayed in viewable region 418 of the second display at whatever magnification the second display is using).
While MAK teaches displaying the indicator of the cursor location [0067] using any suitable shading, coloring, and so on, and further MAK provides electronic ink as the user moves the stylus [0056], MAK does not appear to expressly disclose: wherein the path of the drag input in the part of the multimedia content displayed at the first magnification is superimposed as a first drag path visual object on the multimedia content based on the first magnification, and wherein the path of the drag input in the multimedia content displayed at the second magnification is superimposed as a second drag path visual object on the multimedia content based on the second magnification
HOFFMAN is one of many examples of a dual-display device providing paint tools for editing images where the output of one display device is mirrored at a different magnification on the second device, and includes adding a graphical element representative of the use of the paint tool on the image using the stylus as can be seen in FIG 4(d), excerpted below:


    PNG
    media_image1.png
    370
    342
    media_image1.png
    Greyscale

Thus HOFFMAN can easily be relied upon to teach wherein the path of the drag input in the part of the multimedia content displayed at the first magnification is superimposed as a first drag path visual object on the multimedia content based on the first magnification, and wherein the path of the drag input in the multimedia content displayed at the second magnification is superimposed as a second drag path visual object on the multimedia content based on the second magnification (as can be seen right from the drawing above).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces at the time the invention was effectively filed, having the teachings of MAK (providing an editing interface for multimedia content, where, as stated in referring to FIG 7a [0060] “star” represents “electronic ink, graphics, one or more files, an icon, or any other data structure) and HOFFMAN (teaching a specific example of editing an image using image editing paint tools, such that the path of the stylus 13 when using a paint tool is shown at different magnifications in a first display area (24) and a second display area (17)) to have used the known graphics editing program of HOFFMAN on the apparatus of MAK with expected and predictable results (wherein the path of the drag input in the part of the multimedia content displayed at the first magnification is superimposed as a first drag path visual object on the multimedia content based on the first magnification, and wherein the path of the drag input in the multimedia content displayed at the second magnification is superimposed as a second drag path visual object on the multimedia content based on the second magnification) the combination motivated by the suggestion in MAK that “Content A” may represent any graphics element; and the teaching in MAK at [0004] that multiple monitors may be used with a single computing device, so that a user can simultaneously view and interact with different portions of the desktop 10 (which is an improvement over the simple drawing interface of HOFFMAN).
Regarding dependent claim 12, incorporating the rejection of claim 11, MAK further teaches wherein the second display is directly controlled by the processor while displaying the multimedia content on the second display (MAK [0056] operated using common processor).
Regarding dependent claim 13, incorporating the rejection of claim 11, MAK further teaches wherein a display configuration of the multimedia content displayed on the first display is different from a display configuration of the multimedia content displayed on the second display (MAK FIG 6a [0057] content is mirrored, but in different sizes).
Regarding dependent claim 14, incorporating the rejection of claim 11, MAK further teaches wherein the processor is further configured to: 
in response to a gesture input of the user related to a change of the first magnification, change the multimedia content displayed on the first display to a third magnification different from the first magnification (MAK FIG 8b, [0064] includes magnifier that enlarges at least some of the represented display portion; hovering stylus [gesture input] on first display, portion immediately below/surrounding is magnified); and 
while changing the multimedia content displayed on the first display to the third magnification different from the first magnification, maintaining the multimedia content displayed on the second user interface at the second magnification (FIG. 8b, [0064], As indicated in the paragraph the magnifier is implemented on the represented content on the first display because it is smaller 
Regarding dependent claim 15, incorporating the rejection of claim 11, MAK further teaches wherein the processor is further configured to 
in response to the drag input being received, execute a first event defined according to the first display and a second event defined according to the second display in the application (FIG. 6b, [0057], Additionally, in this example, changes made in or directed to display area or viewable region 416 of the first display device 402 (e.g., data entry, deletion, modification, etc.) also will be directed to and appear in display area or viewable region 418 of the second display device 404, as illustrated in FIG. 6b. These changes may include, for example, entry and manipulation of electronic ink [drag input is used to add electronic ink].  FIG. 11, [0077]  A pen-based event at first display is processed at the first display (S612) and a second event is processed at the second display (S622)  when the pen operates within viewable region 416); and
in response to the first event and the second event being executed, obtain a path of the drag input to be displayed on the first display and the second display (FIGS. 6a-6c, [0057] An ink input or cursor movement made to or within content B in viewable region 416 of the first display is mirrored in content B displayed in viewable region 418 of the second display).
Claim 16 – canceled.
Regarding dependent claim 18, incorporating the rejection of claim 11, MAK further teaches wherein the processor is further configured to: while displaying the multimedia content on the first display at the first magnification, display a designated visual object displayed on the multimedia content (FIG. 7b, paragraph 0060, Visual object 424 within viewable region 416 is a designated visual object ); and in response to an input of the user related to the displayed visual object, display the multimedia content on the second display at the second magnification (FIG. 7b, [0060], Once the star crosses the border and enters region 416, it has moved to the second portion of the desktop (and has left the first portion of the desktop), and it also appears in a corresponding location on the second display device in viewable region 418, as shown in FIG. 7b.  Visual object 424 in viewable region 418 is magnified according the second display magnification).

Claim 6 is rejected under 35 USC 103 as unpatentable over JEONG in view of LI as applied to claim 1, further in view of HOFFMAN.

Regarding dependent claim 6, incorporating the rejection of claim 1, while JEONG may be relied upon to teach the processor is further configured to: {receiving} a second input of the user on the third interface (at the OSD layers that were left at the mobile device (S307)), JEONG does not appear to expressly disclose related to a content magnified at different magnifications in each of the third user interface and the second user interface, identify a fifth visual object corresponding to the second input from the application; and in response to the fifth visual object corresponding to the second input being identified, superimpose the identified fifth visual object on the content based on the different magnifications in each of the third user interface and the second user interface (e.g. if the application is a drawing application, then draw a trace on both screens).
As discussed in the rejection of claim 11, HOFFMAN is an teaching example of a drawing application on two displays and may be relied upon to teach the application executing on the processor (which may be decomposed into layers using the technique of JEONG for distribution to the other device) in response to a second input of the user related to a content magnified at different magnifications in each of the third user interface and the second user interface (the drawing interfaces of FIG 4(d)), identify a fifth visual object corresponding to the second input from the application (the trace of the pen which can be seen on both displays in the drawing); and in response to the fifth visual object corresponding to the second input being
identified, superimpose the identified fifth visual object on the content based on the different magnifications in each of the third user interface and the second user interface
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JEONG in view of LI and HOFFMAN before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination made by trying the well-understood graphics drawing program of HOFFMAN as the application which supports division mode in JEONG.
Claims 9-10 are rejected under 35 USC 103 as unpatentable over JEONG in view of LI as applied to claim 1 above, further in view of REEVES et al. (US 2012/0084793 A1, previously cited).
Regarding dependent claim 9, incorporating the rejection of claim 1, JEONG does not appear, in the above discussed embodiments, to expressly disclose wherein the processor is further configured to: in response to a message related to another application different from the application being identified, output a fifth visual object corresponding to the message to the first display and the second display; in response to a second input of the user related to the fifth visual object corresponding to the message and outputted in the first display, change the third user interface outputted in the first display to a fourth user interface identified from the another application; and in response to a third input of the user related to the fifth visual object corresponding to the message and outputted in the second display, change the second user interface outputted in the second display to a fifth user interface identified from the another application.
It is noted that when JEONG is displaying the video player interface, it is not described as displaying the messaging interface, although JEONG clearly supports both.
In analogous art, REEVES (when considered in combination with JEONG teaching multiple displays of both video (first application) and messaging (second application) teaches:
in response to a message related to another application different from the application being identified, output a fifth visual object corresponding to the message to the first display and the second display (FIG. 9, paragraph 0075, “For example, notification 940 illustrates that computing environment 900 can display an incoming call event of mobile OS 130 as a message box notification in desktop OS 160. … As illustrated in FIG. 9, notification 940 
in response to a second user input related to the fifth visual object corresponding to the message and outputted in the first display, change the first user interface outputted in the first display to a third user interface (FIG. 9, paragraph 0079, “The user controls or icons of notifications may make callbacks to functions or applications of mobile OS 130 and/or functions or applications of desktop OS 160.”  One of ordinary skill in the art would understand selecting “answer” controls of notification 930 would launch another application interface on mobile device 116.); and
in response to a user input related to the fifth visual object corresponding to the message outputted in the second display, change the second user interface outputted in the second display to a fourth user interface (FIG. 9, paragraph 0079, “For example, selecting the "answer" user control on notification 940 [user input on second display] in the desktop GUI may launch a console application within the desktop OS that displays a phone application running on mobile OS 130 within the GUI of desktop OS 160 [fourth application user interface on second display] using the techniques described in that application.”)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JEONG in view of LI and REEVES before them, to have combined the teachings and arrived at the claimed invention with expected and predictable results, motivated by REEVES (enable a user to respond to the mobile device messages without switching devices when working in a desktop environment [paragraphs 0007-0009 and 0079]).
Regarding dependent claim 10, incorporating the rejection of claim 9, JEONG, in combination with LI and REEVES as above, further teaches wherein the fourth user interface and the fifth user interface are generated based on respective sizes of the first display and the second display by another application
Claims 19-20 are rejected under 35 USC 103 as unpatentable over MAK in view of HOFFMAN as applied to claim 11, further in view of REEVES.
Regarding dependent claim 19, incorporating the rejection of claim 11, MAK further teaches the device further comprising a communication circuit connected with a network, (FIG.2, network interface 114, paragraph 0048) however, MAK cannot be relied upon to teach wherein the processor is further configured to: in response to a message related to another application different from the application and received through the communication circuit, display a visual object corresponding to the message on the first display and the second display; in response to an input of the user related to the visual object corresponding to the message and displayed on a part of the multimedia content displayed on the first display at the first magnification, change the part of the multimedia content displayed on the first display to another content identified from the another application; and in response to an input of the user related to the visual object corresponding to the message and displayed on a part of the multimedia content displayed on the second display at the second magnification, change the multimedia content displayed on the second display to another content identified from the another application.
In analogous art, REEVES (when considered in combination with MAK teaching multiple displays of different applications):
in response to a message related to another application different from the application being identified, output a fifth visual object corresponding to the message to the first display and the second display (FIG. 9, paragraph 0075, “For example, notification 940 illustrates that computing environment 900 can display an incoming call event of mobile OS 130 as a message box notification in desktop OS 160. … As illustrated in FIG. 9, notification 940 appears within a dialog box within the UI of desktop OS 160. … Notification 940 [second display visual] may appear in addition to a notification 930 [first display visual object] displayed within the GUI of mobile OS 130,”);
in response to a second user input related to the fifth visual object corresponding to the message and outputted in the first display, change the first user interface outputted in the first display to a third user interface (FIG. 9, paragraph 0079, “The user controls or icons of notifications may make 
in response to a user input related to the fifth visual object corresponding to the message outputted in the second display, change the second user interface outputted in the second display to a fourth user interface (FIG. 9, paragraph 0079, “For example, selecting the "answer" user control on notification 940 [user input on second display] in the desktop GUI may launch a console application within the desktop OS that displays a phone application running on mobile OS 130 within the GUI of desktop OS 160 [fourth application user interface on second display] using the techniques described in that application.”)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of MAK in view of HOFFMAN and REEVES before them, to have combined the teachings and arrived at the claimed invention with expected and predictable results, motivated by REEVES (enable a user to respond to the mobile device messages without switching devices when working in a desktop environment [paragraphs 0007-0009 and 0079]).
Regarding dependent claim 20, incorporating the rejection of claim 19, MAK in view of HOFFMAN, further in view of REEVES, combined at least for the reasons discussed above, further teaches wherein the visual object corresponding to the message and displayed on the first display and the second display has different sizes in the first display and the second display in response to a connection between the second display having a different size from the first display and the electronic device (as can easily be seen in at least HOFFMAN FIG 4c, d, elements have different relative sizes depending upon which display they are provided on).

Claim 17 is rejected under 35 USC 103 as unpatentable over MAK in view of HOFFMAN, as applied in claim 11, further in view of LI
Regarding dependent claim 17, incorporating the rejection of claim 11, MAK may not be relied upon to expressly disclose wherein the processor is further configured to: in response to the connection between the second display and the electronic device, identify a second window manager different from a first window manager corresponding to the first display, and corresponding to the second display, the first window manager and the second window manager being executed in the processor based on a process independent from the application; provide the identified second window manager to the application; and display the multimedia content on the second display at the second magnification, based on the multimedia content inputted to the second window manager by the application.
In analogous art, LI (see discussion in claim 1), may be relied upon to teach: 
in response to the first input, identify a second window manager different from a first window manager corresponding to the first display, and corresponding to the second display, the first window manager and the second window manager being executed in the processor based on a process independent from the application (LI, FIGS. 3 and 7, [0027],[0030], Each application interface is managed by its own widow manager instance. FIG. 4, paragraph 0028, in response to the extended mode selection (steps S415-S431), each window manager instance needs to be accessed to manipulate application instances related to each display); 
provide the identified second window manager to the application (FIG. 8, step 851, paragraph 0030, “A method "addToDisplay" of a session instance 713 [identified window manager instance] is used to add the screen associated with the application 350 to a screen list "mDisplayContents" of the window manager service "WindowManagerService" 710”); and 
based on a visual object inputted to the second window manager by the application, identify the second user interface to be outputted to the second display (FIG. 4, paragraph 0029, step S431, “The processing unit 210 subsequently manipulates software instances related to the external display device 130 to be consistent with the resolutions between the external display device 130 and the display unit 220 and make the external display device 130 and the display unit 220 display screens independently (step S431)).
.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Amy M Levy/Primary Examiner, Art Unit 2179